ACCEPTED
                                                                                         01-15-00279-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     9/8/2015 6:10:13 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 01-15-00279-CR

                                     In the                             FILED IN
                                                                 1st COURT OF APPEALS
                               COURT OF APPEALS                      HOUSTON, TEXAS
                                     For the                     9/8/2015 6:10:13 PM
                            FIRST JUDICIAL DISTRICT              CHRISTOPHER A. PRINE
                                                                         Clerk
                                at Houston, Texas




                 On Appeal from the 338th Judicial District Court of
                               Harris County, Texas
                            in Cause Number 1344346




                       JOSEPH JUAN FACUNDO, Appellant
                                         v.
                         THE STATE OF TEXAS, Appellee
                          __________________________

       APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF




 TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF APPEALS:

      COMES NOW, Joseph Juan Facundo, Appellant herein, by and through his

attorney of record, Patrick F. McCann, and files this, his Final Motion for Extension

of Time. In support of said motion, Appellant would respectfully show the Court the

following:

      1)     Appellant’s brief was due on August 27, 2015, however, exceptional
circumstances exist that warrant the grant of a final extension in time in which to file

Appellant’s brief to protect Appellant’s state and federal rights.

       2)     This request is for 45 days only.

       3)     The undersigned counsel, a solo practioner, lost his office assistant of

       several year two weeks ago.

       4)     The undersigned has been preparing a death brief in Rivers v. State to

Trial in State v. Sciacca in the 179th District Court, is filing a brief on a non-death

capital Monday in Sam v. State, is preparing a brief on an Aggravated Robbery in Villa

Senor v. State, and is preparing for a trial later this month on a capital case in the

Court of Criminal Appeals, a death brief to the Fifth Circuit in Norris v. Stephens,

filed a Motion for New State of Texas v. Lopez, though it is possible that case may be

re-set or pled.

       4)     This case, though older, was sent back to the trial court for reassignment,

and the record is voluminous. The Court of Appeals in its order specifically disagreed

with the appellate attorney, who was also the trial attorney, and who was removed as

counsel of record by order of the Court, as to the presence of any arguable points of error,

and thus the undersigned wishes to carefully review this extensive record for arguable

points of error.

       For the reasons set forth above, Appellant respectfully requests that he be


                                            [2]
granted an extension of forty-five (45) days from this date so that his brief in this case

will now be due on October 23, 2015, and the Court will accept the filed brief.

                                        PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that

this Court grant his Motion for Extension of Time, and that the Court further grant

any additional relief to which he may be justly entitled.

      DATED this 8th day of September, 2015.

                                                 Respectfully submitted,
                                                 The Law Offices of Patrick McCann


                                                 By: /s/ Patrick F. McCann
                                                   Patrick F. McCann
                                                   SBN: 00792680
                                                   909 Texas Avenue, Suite 205
                                                   Houston, Texas 77002
                                                   Phone: (713) 223-3805
                                                   eFax: (281) 667-3352




                                           [3]
                             CERTIFICATE OF SERVICE

      This is to certify that on September 8, 2015, a true and correct copy of the
above and foregoing document was duly served by either prepaid U. S. Mail or by
Hand-Delivery upon the following:

District Attorney
Harris County, Texas
1201 Franklin Street, 6th Floor
Houston, Texas 77002




                                                     /s/ Patrick F. McCann
                                                      Patrick F. McCann




                                       [4]